EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes/or additions be unacceptable to applicant an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiners amendment was given in an interview with Roland Long on 1/13/2022.

	The application has been amended as follows:
	In the Claims filed on 12/21/2021:
In Claim 1, line 13, the phrase “the direction of the length” has been replaced with the phrase ---a direction of a length ---
In Claim 1, line 27, the phrase “or to another different apparatus” has been replaced with the phrase ---, or to an interconnection element---
In Claim 7, line 2, the phrase “said connection elements” has been replaced with the phrase ---said at least on connection element---
In Claim 9, line 2, the phrase “the material” has been replaced with the phrase ---a material---
In Claim 10, line 13, the phrase “the direction of the length” has been replaced with the phrase --- a direction of a length ---
In Claim 11, line 13, the phrase “the direction of the length” has been replaced with the phrase --- a direction of a length 
In Claim 14, line 3, the phrase “differently colored” has been replaced with the phrase --- different colors ---
In Claim 17, line 2, the phrase “an interconnection element” has been replaced with the phrase --- the interconnection element ---
In Claim 18, line 2, the phrase “at least one connection element” has been replaced with the phrase --- at least one connection means ---
In Claim 19, line 15, the phrase “the direction of the length” has been replaced with the phrase --- a direction of a length ---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a flexible sporting apparatus comprising: an elongated and flexible body that is able to be bent in a ring or in a U, said elongated and flexible body being grippable and connectable to another identical flexible sporting apparatus, wherein a first end and a second end of said elongated and flexible body can be free, joined to each other or connectable to another identical flexible sporting apparatus, said elongated and flexible body comprising: - a plurality of masses, distributed between the first end and the second end of the elongated and flexible body so that their position, in a direction of a length of the elongated and flexible body, is maintained substantially unchanged when the apparatus is moved or bent; - at least one connection element secured integrally to said masses; and - a containment element that wherein the first end or the second end of the elongated and flexible body, or both, are provided with at least one connection means for connecting to each other, to another flexible apparatus, or to an interconnection element.
The embodiments that independent claim 1 embody are Figures 1a-f, 2a-f, 3a-f, 4a-f, 5a-f, 6a-e, 7a-7d, 8a-8f, 9a-g, 10a, and 11a-d.
Claims 2-4, 6-9, 14, 16-18, and 21 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 10, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a flexible sporting apparatus , comprising: an elongated and flexible body that is able to be bent in a ring or in a U, said elongated and flexible body being grippable and connectable to another identical flexible sporting apparatus, wherein a first end and a second end of said elongated and flexible body can be free, joined to each other or connectable to another identical flexible sporting apparatus, said elongated and flexible body comprising: - a plurality of masses, distributed between the first end and the second end of the elongated and flexible body so that their position, in a direction of a length of the elongated and flexible body, is maintained substantially unchanged when the apparatus is moved or bent; - at least one connection element secured integrally to said masses; and - a containment element that surrounds said masses and said at least one connection element, 5Docket No. 7551-0031 Application No. 16/463,257 wherein the elongated and wherein the flexible sporting apparatus further comprises a flexible reinforcing element that extends between said first end and said second end of the elongated and flexible body.
The embodiments that independent claim 10 embody are Figures 4a-f, 8a-8f, 9a-g, 10a-d, 11a-d, and 12a-b.
Claim 22 depends either directly or indirectly from claim 10 and are allowable for all the reasons claim 10 is allowable.

Regarding independent claim 11, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a flexible sporting apparatus, comprising: an elongated and flexible body that is able to be bent in a ring or in a U, said elongated and flexible body being grippable and connectable to another identical flexible sporting apparatus, wherein a first end and a second end of said elongated and flexible body can be free, joined to each other or connectable to another identical flexible sporting apparatus, said elongated and flexible body comprising: - a plurality of masses, distributed between the first end and the second end of the elongated and flexible body so that their position, in a direction of a length of the elongated and flexible body, is maintained substantially unchanged when the apparatus is moved or bent; 6Docket No. 7551-0031 Application No. 16/463,257 - at least one connection element secured integrally to said masses; and - a containment element that surrounds said masses and said at least one connection element, wherein the elongated and flexible body has a section of constant shape and dimension between the first end and the wherein said masses are joined to one another to form a plurality of linked elements that extends between the ends of the elongated and flexible body, said linked elements being joined to one another at least at their ends by said at least one connection element.
The embodiments that independent claim 11 embody is Figure 13.
Claims 12-13 depend either directly or indirectly from claim 11 and are allowable for all the reasons claim 11 is allowable.

Regarding independent claim 19, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a modular apparatus comprising at least two flexible apparatus, according to claim 16, 8Docket No. 7551-0031Application No. 16/463,257wherein each flexible sporting apparatus comprises: an elongated and flexible body that is able to be bent in a ring or in a U, said elongated and flexible body being grippable and connectable to another identical flexible sporting apparatus, wherein a first end and a second end of said elongated and flexible body can be free, joined to each other or connectable to another identical flexible sporting apparatus, said elongated and flexible body comprising: - a plurality of masses, distributed between the first end and the second end of the elongated and flexible body so that their position, in a direction of a length of the elongated and flexible body, is maintained substantially unchanged when the apparatus is moved or bent; - at least one connection element secured integrally to said masses; and - a containment element that surrounds said masses and said at least one connection element, wherein the elongated and flexible body has a section of constant shape and dimension between the first end and the wherein the at least two flexible apparatus are closed to form an annular element, each elongated and flexible body of the at least two flexible apparatus being linked to one another or being joined by interconnection elements.
The embodiments that independent claim 19 embody are Figures 1a-f, 2a-f, 3a-f, 4a-f, 5a-f, 6a-e, 8a-f, 10a-d, 11a-d, and 12a-b.
Claims 20 depend either directly or indirectly from claim 19 and are allowable for all the reasons claim 19 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784